Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 28, 2009 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus Short-Intermediate Government Fund File No.: 811-4888 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended November 30, 2008. Please direct any questions or comments to the attention of the undersigned at (212) 922-6832. Very truly yours, /s/ Christina Zacharczuk Christina Zacharczuk Senior Paralegal CZ/ Enclosure
